Citation Nr: 0531065	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  99-05 105	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1981.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

When this case was most recently before the Board in October 
2003, the issue of entitlement to service connection for low 
back disability was remanded for further action.  The case 
has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

A chronic low back disorder was not present in service, 
arthritis of the low back was not manifested within one year 
of the veteran's discharge from service, and the veteran's 
current low back disability is not etiologically related to 
his military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the low back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The veteran's claim was initially adjudicated long before the 
enactment of the VCAA in November 2000.  Pursuant to the 
Board's remand of October 2003, the Appeals Management Center 
(AMC) sent the veteran a letter in May 2004 that provides the 
notice required under the VCAA, to include notice that he 
should submit any evidence in his possession that pertains to 
the claim.  Moreover, the AMC sent the veteran in November 
2004 informing him of the additional information needed from 
him to enable VA to undertake further development to obtain 
service medical records pertaining to his alleged treatment 
for a low back disorder in Germany.  After notice was 
provided, the veteran was provided ample time to submit or 
identify pertinent evidence.  

The record reflects that the veteran's available service 
medical records have been obtained, as have all pertinent 
post-service medical records.  However, the Board notes that 
the veteran's service medical records appear to be incomplete 
despite attempts by the originating agency to obtain them.  
Of particular note is the absence of the report of an 
entrance exam.  Additionally, in an August 2002 statement, 
the veteran noted that his treatment records during service 
in Germany were lost.  The originating agency requested the 
service department to provide the allegedly missing records, 
but was told by the service department that it had already 
provided VA with the medical records in the veteran's record 
and that more specific information was required from the 
veteran to facilitate a search for the missing records.  As 
noted above, the AMC sent the veteran a letter in November 
2004 informing him of the additional information required 
from him.  He failed to respond to this request for 
information.  The Court has held that, "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). 

The Board also notes that the originating agency contacted 
the Social Security Administration for the purpose of 
obtaining any pertinent records in its possession.  The 
Social Security Administration informed the RO in July 2003 
that it had denied the veteran's claim for benefits and that 
his records were destroyed.

Although the veteran has not been afforded a VA examination 
to determine the etiology of his current low back disability, 
the Board has determined that no such examination is required 
in this case because the medical evidence of record is 
sufficient to decide the claim.  Neither the veteran nor his 
representative has identified any available, outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such available evidence.  In 
sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the pertinent 
implementing regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
AMC readjudicated the veteran's claim in July 2005.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of this claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

With the exception of a report of medical history completed 
in connection with the veteran's examination for separation 
in December 1980, the service medical records are negative 
for evidence of a low back disorder.  In the report of 
medical history, it was noted that the veteran reported 
experiencing occasional low back pain, which responded to 
aspirin.  The report of the December 1980 examination for 
separation shows that no abnormality of the low back was 
found on clinical evaluation.

There is no post-service medical evidence suggesting the 
presence of a low back disorder until December 1985 when the 
veteran reported to the Loris Community Hospital Emergency 
Room for lower back and neck pain following a car accident.  
In January 1986, a month after the accident, the veteran's 
chiropractor wrote a report stating the veteran had post-
traumatic C2, C5, and S1 Neurospinal Compression Syndrome and 
severe strains/sprains with associated traumatic cervical and 
lumbar myofascitis.  He opined these abnormalities were 
caused by the veteran's car accident.  He also stated it was 
likely "some of the symptoms will be continuous and 
recurrent over a period of time."

Thereafter, in March 1990, the veteran consulted with another 
chiropractor, Dr. Jim A. Troxell.  Dr. Troxell treated the 
veteran for low back pain following an injury at work when 
the veteran stepped in a hole and "felt a twinge."  The 
veteran was again diagnosed with an acute, traumatic 
strain/sprain of the lumbar spine with accompanying 
myofascitis.  An evaluation by Dr. Essam Eskander of the 
Chadbourn Family Practice Center in North Carolina in July 
1995 and again in April 2000 showed the veteran was still 
suffering from back pain with right hip radiation as a result 
of his car accident and work injuries.  

The veteran also underwent treatment at the VA Fayetteville 
Medical Center from March 1996 to August 2001.  While there, 
he was diagnosed with degenerative joint disease in his back 
and pain in both hips.  When he began VA treatment, he 
reported his back condition began 7-8 years ago when he was 
involved in a motor vehicle accident and a work misstep.  He 
made no mention of a service back injury.

Although the veteran has indicated that he received treatment 
for low back in service and apparently believes that his 
current low back disability is related to service, the 
statements that he provided for clinical purposes prior to 
the filing of his claim for service connection support the 
conclusion that his current low back disability developed 
many years after his discharge from service and as a result 
of post-service trauma.  Moreover, the medical evidence 
addressing the etiology of his low back disability links it 
to post-service trauma.  Although requested to do so, the 
veteran has provided no medical evidence of a nexus between 
his current low back disability and his military service.

In view of the absence of any medical evidence of a chronic 
low back disorder in service or until many years thereafter 
and the absence of any medical evidence of a nexus between 
the veteran's current low back disability and his military 
service, this claim must be denied.  In so concluding, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


